                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA



SANDRA ENID LOPEZ,                                        :      CIVIL ACTION
       Plaintiff,                                         :
                                                          :
            v.                                            :
ANDREW SAUL,                                              :
Commissioner of Social Security,                          :
                Defendant.                               :    NO. 19-1547

                                         ORDER

CARACAPPA, LINDA K., M.J.

          AND NOW, this 31​st​ day of March 2020, upon consideration of plaintiff’s request for

review and defendant’s response thereto, IT IS ORDERED that:


          1. Plaintiff’s Request for Review is DENIED; and

          2. The Clerk of Court is directed to mark this case CLOSED.




                                                  BY THE COURT:

                                                  /S LINDA K. CARACAPPA
                                                  LINDA K. CARACAPPA, M.J.
